DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “poximity” in claims 1, 9, and 17 is a term which renders the claim indefinite. 
The term “proximity” is used in a first  distance relationship of  the permanent magnet to the qubit device, and the term “proximity” is used in second  distance relationship of an electromagnet to the permanent magnet. The examiner submits the term  “proximity” could have two meanings. The term proximity could be the same distance for both first and second relationships or the term proximity is a different distance for the first and second relationships. Therefore, since the term “proximity”  could have two different meanings, the term “proximity” renders the claim indefinite. (The applicant could easily amend the claim to disclose a first proximity and second proximity.) 
Claims 5, 13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 13 and 20 disclose “the electrode removes the electric current… based on the tunable permanent magnetic field attaining a threshold value”. The examiner is not clear how the electrode would remove the current based on the permanent magnet attaining a certain value. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 9, 14, 17  is/are rejected under 35 U.S.C. 102a1 as being anticipated by Mooij et al. “Josephson persistent-current qubit”.
Regarding claim 1, Mooij et al. disclose a qubit device (title, abstract); a permanent magnet in proximity to the qubit device and emitting a first magnetic flux onto the qubit device (figures 1 and 3, three junction qubit,  flux supplied by external magnet), wherein an operational frequency of the qubit device is based on the first magnetic flux (figure 3, “Switchable qubit coupler. A superconducting flux transporter (blue) is placed on top of two qubits, separated by a thin insulator. The transporter is a closed loop that contains two Josephson junctions in parallel (SQUID) with high critical current. In the off state, the two loops of the transporter contain an integer number of flux quanta (main loop) and half a flux quantum (SQUID loop), supplied by a permanent magnet. The current response to a flux change is very small. In the on state, the flux in the SQUID loop is made integer by means of a control current... As the transporter attempts to keep the flux in its loop constant, a flux change induced by qubit 1 is transmitted to qubit 2.) ; and an electromagnet in proximity to the permanent magnet and emitting a second magnetic flux onto the permanent magnet, wherein the second magnetic flux tunes the first magnetic flux (figure 1, The qubit is operated by resonant microwave modulation of the enclosed magnetic flux by a superconducting control line…There are two loops with equal areas; a magnet supplies a static flux …to both.  Qubit operations are performed with currents in superconducting control lines (indicated in red) on top of the qubit, separated by a thin insulator. The microwave current…couples only to the bottom loop and performs qubit operations… ). 
Regarding claim 6 Mooij et al. disclose the qubit device is a superconducting quantum interference device loop (abstract, figure 3).
Regarding claim 9, Mooij et al. disclose  emitting, via a permanent magnet in proximity to a qubit device(figures 1 and 3, three junction qubit,  flux supplied by external magnet), a first magnetic flux onto the qubit device, wherein an operational frequency of the qubit device is based on the first magnetic flux (figure 3, “Switchable qubit coupler. A superconducting flux transporter (blue) is placed on top of two qubits, separated by a thin insulator. The transporter is a closed loop that contains two Josephson junctions in parallel (SQUID) with high critical current. In the off state, the two loops of the transporter contain an integer number of flux quanta (main loop) and half a flux quantum (SQUID loop), supplied by a permanent magnet. The current response to a flux change is very small. In the on state, the flux in the SQUID loop is made integer by means of a control current... As the transporter attempts to keep the flux in its loop constant, a flux change induced by qubit 1 is transmitted to qubit 2.); and emitting, via an electromagnet in proximity to the permanent magnet, a second magnetic flux onto the permanent magnet, wherein the second magnetic flux tunes the first magnetic flux(figure 1, The qubit is operated by resonant microwave modulation of the enclosed magnetic flux by a superconducting control line…There are two loops with equal areas; a magnet supplies a static flux …to both.  Qubit operations are performed with currents in superconducting control lines (indicated in red) on top of the qubit, separated by a thin insulator. The microwave current…couples only to the bottom loop and performs qubit operations… ).
Regarding claim 14 Mooij et al. disclose the qubit device is a superconducting quantum interference device loop (abstract, figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mooij et al. “Josephson persistent-current qubit” in view of Evans et al. “A highly tunable silicone-based magnetic elastomer with nanoscale homogeneity”.
Mooij et al. disclose the invention supra. 
Mooji et al. fail to disclose the permanent magnetic is a nanoparticle magnet.
Evans et al. disclose nanoparticle magnet that is a permanent magnet (abstract). 
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. 
One of ordinary skill in the art could have combined the elements (using the nanoparticle magnet as a permanent magnet)  as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
One of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mooij et al. “Josephson persistent-current qubit” in view of Evans et al. “A highly tunable silicone-based magnetic elastomer with nanoscale homogeneity”.
Mooij et al. disclose the invention supra. 
Mooji et al. fail to disclose the permanent magnetic is a nanoparticle magnet.
Evans et al. disclose nanoparticle magnet that is a permanent magnet (abstract). 
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. 
One of ordinary skill in the art could have combined the elements (using the nanoparticle magnet as a permanent magnet)  as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
One of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mooij et al. “Josephson persistent-current qubit” in view of Evans et al. “A highly tunable silicone-based magnetic elastomer with nanoscale homogeneity”.
Mooij et al. disclose a magnet in proximity to a Josephson Junction device and that emits a tunable permanent magnetic field onto the Josephson Junction device(figures 1 and 3, three junction qubit,  flux supplied by external magnet), wherein an operational frequency of the Josephson Junction device is based on the tunable permanent magnetic field(figure 3, “Switchable qubit coupler. A superconducting flux transporter (blue) is placed on top of two qubits, separated by a thin insulator. The transporter is a closed loop that contains two Josephson junctions in parallel (SQUID) with high critical current. In the off state, the two loops of the transporter contain an integer number of flux quanta (main loop) and half a flux quantum (SQUID loop), supplied by a permanent magnet. The current response to a flux change is very small. In the on state, the flux in the SQUID loop is made integer by means of a control current... As the transporter attempts to keep the flux in its loop constant, a flux change induced by qubit 1 is transmitted to qubit 2.); and a flux coil in proximity to the magnet and that tunes the tunable permanent magnetic field (figure 1, The qubit is operated by resonant microwave modulation of the enclosed magnetic flux by a superconducting control line…There are two loops with equal areas; a magnet supplies a static flux …to both.  Qubit operations are performed with currents in superconducting control lines (indicated in red) on top of the qubit, separated by a thin insulator. The microwave current…couples only to the bottom loop and performs qubit operations… )
Mooji et al. fail to disclose the permanent magnetic is a nanoparticle magnet.
Evans et al. disclose nanoparticle magnet that is a permanent magnet (abstract). 
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. 
One of ordinary skill in the art could have combined the elements (using the nanoparticle magnet as a permanent magnet)  as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
One of ordinary skill in the art would have recognized that the results of the combination were predictable.
Allowable Subject Matter
Claims 3-5, 7-8, 11-13, 15-16, and  18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY SMITH/Primary Examiner, Art Unit 2817